Citation Nr: 0020549	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 20 percent rating for a left 
shoulder disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.  This case came to the Board of Veterans' 
Appeals (Board) from a May 1996 RO decision which denied a 
claim for an increase in a 20 percent rating for a service-
connected left shoulder disability.  In a January 1999 
decision, the Board denied the claim. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 1999 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the case remanded; by a June 1999 order, the Court granted 
the joint motion.  The case was subsequently returned to the 
Board, and in June 2000 the veteran's representative 
submitted additional written argument.


REMAND

The joint motion and the Court order require that the claim, 
for an increased rating for a left shoulder disability, be 
readjudicated, particularly in light of DeLuca v. Brown, 8 
Vet. App. 205 (1995) (consideration of effects of pain).  
There has been a considerable lapse of time since the last VA 
compensation examination, due to the length of the appellate 
process, and in the judgment of the Board a current 
examination is warranted.  38 U.S.C.A. § 5107(a) (West 1991); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  All recent VA or 
other medical records concerning the disability should also 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the Board remands the case to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA sources of medical examination 
and treatment for his left shoulder 
condition since April 1998.  The RO 
should then contact the medical providers 
and obtain copies of the related medical 
records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his left 
shoulder disability.  The claims folder 
should be provided to and reviewed by the 
examiner.  All findings should be set 
forth in detail (range of motion in 
degrees, signs of dislocation, etc.).  
The examiner should report all objective 
evidence of pain on motion, and should 
assess the degree of impairment due to 
pain on use or during flare-ups.  See 
DeLuca, supra.

3.  Thereafter, the RO should review the 
claim for a higher rating for a left 
shoulder disability.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During the remand, the veteran and his representative may 
submit any other evidence and argument on the appellate 
issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

